         Case 7:18-cv-05345-PMH Document 58 Filed 08/25/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRED W. RICHARDSON,

                                 Plaintiff(s),                      18-CV-5345 (PMH)
                     -against-                             AMENDED ORDER GRANTING
                                                              PRO BONO COUNSEL
 EVITA HINDS,

                                 Defendant(s).

PHILIP M. HALPERN, United States District Judge:

       The Court directs that the Clerk of Court seek pro bono counsel to enter a limited

appearance for the purpose of conducting discovery and opposing Defendant’s motion for

summary judgment, if Defendant so moves, in the above-captioned action. Counsel will file a

Notice of Limited Appearance as Pro Bono Counsel.

                                       LEGAL STANDARD

       The in forma pauperis statute provides that the courts “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases,

in civil cases, there is no requirement that courts supply indigent litigants with counsel. Hodge v.

Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when

deciding whether to seek pro bono representation for a civil litigant. Id. Even if a court does

believe that a litigant should have a free lawyer, under the in forma pauperis statute, a court has

no authority to “appoint” counsel, but instead, may only “request” that an attorney volunteer to

represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301–310

(1989). Moreover, courts do not have funds to pay counsel in civil matters. Courts must therefore

request the services of pro bono counsel sparingly, and with reference to public benefit, in order
         Case 7:18-cv-05345-PMH Document 58 Filed 08/25/20 Page 2 of 4




to preserve the “precious commodity” of volunteer-lawyer time for those litigants whose causes

are truly deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

       In Hodge, the Second Circuit Court of Appeals set forth the factors a court should

consider in deciding whether to grant a litigant’s request for pro bono counsel. 802 F.2d at 61-62.

Of course, the litigant must first demonstrate that he or she is indigent, for example, by

successfully applying for leave to proceed in forma pauperis. The court must then consider

whether the litigant’s claim “seems likely to be of substance” – “a requirement that must be taken

seriously.” Id. at 60–61. If these threshold requirements are met, the court must next consider

such factors as:

       the indigent’s ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to
       the fact finder, the indigent’s ability to present the case, the complexity of the
       legal issues[,] and any special reason in that case why appointment of counsel
       would be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply bright-

line rules nor automatically deny the request for counsel until the application has survived a

dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                           DISCUSSION

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted.

(See Order dated June 22, 2018, ECF No. 4.) Plaintiff therefore qualifies as indigent.

       In the complaint, Plaintiff asserts a claim under 42 U.S.C. § 1983, alleging that

Defendant C.O. Hinds sexually assaulted him. On April 5, 2019, Judge Briccetti found that

Plaintiff’s claim is “likely to be of substance” and that the other Hodge factors weighed in favor

of granting Plaintiff’s application requesting pro bono counsel. (See ECF No. 25). On May 1,


                                                  2
            Case 7:18-cv-05345-PMH Document 58 Filed 08/25/20 Page 3 of 4




2019, pro bono counsel entered appearances on behalf of Plaintiff. (Docs. 28, 29). This case was

transferred to me on March 17, 2020.

        Subsequently, and after completing certain discovery, Plaintiff’s pro bono counsel filed a

request to withdraw their representation citing a conflict of interest. (Doc. 55 at 1). Pro bono

counsel “renew[ed] Mr. Richardson’s request for this Court’s assistance in obtaining pro bono

counsel” and stated that “although our representation has been limited in scope as set forth in the

April 5 Order, we believe in the merits of Mr. Richardson’s claim and strongly believe that the

appearance of pro bono counsel for Mr. Richardson in this action would serve the interests of

justice.” (Id. at 2). The Court granted pro bono counsel’s request to withdraw their representation

on July 8, 2020. (Doc. 56).

        The Court held a telephonic status conference on August 25, 2020 during which pro se

Plaintiff and counsel for Defendant appeared. During the conference the parties informed the

Court that certain limited discovery remains outstanding, including Plaintiff’s deposition and

possibly the review and production of certain medical records. Additionally, counsel for

Defendant indicated that summary judgment motion practice after the close of discovery is

possible.

        Given the stage of the proceedings, and Judge Briccetti’s previous finding that Plaintiff’s

claim has merit, the Court requests that counsel appear for the limited purpose of defending

Plaintiff’s deposition, completing document discovery, and opposing Defendant’s motion for

summary judgment, if such a motion is ultimately filed. In addition, pro bono counsel may

engage in settlement discussions.

        Under the Court’s Standing Order regarding the Creation and Administration of the Pro

Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for reimbursement of

certain out-of-pocket expenses spent in furtherance of Plaintiff’s case. The Pro Bono Fund is


                                                   3
          Case 7:18-cv-05345-PMH Document 58 Filed 08/25/20 Page 4 of 4




especially intended for attorneys for whom pro bono service is a financial hardship. See

http://www.nysd.circ2.dcn/docs/prose/pro_bono_fund_order.pdf.

        Pro bono counsel will not be obligated for any aspect of Plaintiff’s representation beyond

the matters described in this order. Upon the filing by pro bono counsel of a Notice of

Completion, the representation by pro bono counsel of Plaintiff in this matter will terminate, and

pro bono counsel will have no further obligations or responsibilities to Plaintiff or to the Court in

this matter.

                                          CONCLUSION

        For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono

counsel to represent Plaintiff for the limited purposes described above. The Court advises

Plaintiff that there are no funds to retain counsel in civil cases and the Court relies on volunteers.

Due to a scarcity of volunteer attorneys, a lengthy period of time may pass before counsel

volunteers to represent Plaintiff. If an attorney volunteers, the attorney will contact Plaintiff

directly. There is no guarantee, however, that a volunteer attorney will decide to take the case,

and plaintiff should be prepared to proceed with the case without an attorney.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk shall mail a copy of this Order to Plaintiff at the address on the docket.

SO ORDERED.

 Dated:    August 25, 2020
           New York, New York

                                                             PHILIP M. HALPERN
                                                            United States District Judge




                                                   4
